DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Applicant’s Remarks traversing the rejection of the claims under 35 U.S.C 101 dated 11/23/2021 in combination with the amendments to the claims dated 11/23/21 are found to be persuasive.
The prior art of record fails to teach alone or in combination the following:  displaying upon a GUI a participant according to ranking and such participant’s associated predicted performance score, whereupon the GUI allows the operator to create evenly balanced matchups in the game by using graphical selection to pair participants having similar predicted performance scores and displaying each matchup in the game and an associated fixed-payout amount calculated based on current user-selections of winners for the matchup and not on selections by other users, the system further allowing the systematic evaluation of the matchups in the game to determine whether a given matchup has become unevenly balanced and displaying an alert  upon the GUI if the given matchup has become unevenly balanced, whereupon the GUI the operator can graphically remove from the game unevenly balanced matchups with fixed-payout amounts above a threshold amount.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                        2/23/21

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715